DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for enclosing the pair of busbars” must be shown or the feature(s) canceled from the claim(s) (12).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2019/0014654 A1)
In regard to claim 1, Kobayashi discloses an electrical connector assembly, comprising:
a connector housing 2;
a busbar 50 having a rectangular cross section defining two opposed major surfaces 50A, 50B and two opposed minor surfaces (the edges of 50) disposed within the connector housing 2, wherein a planar surface 50B is defined by one of the two opposed major surfaces of the busbar 50; and
a cooling plate 90 sized, shaped, and arranged to be in conductive thermal contact with the planar surface 50B of the busbar 50 and configured to reduce a temperature of the busbar 50.

	In regard to claim 8, Kobayashi discloses the busbar 50 is a first busbar and the planar surface 50B is a first planar surface and wherein the electrical connector assembly further comprises:
a second busbar 50 having a rectangular cross section defining two opposed major surfaces and two opposed minor surfaces disposed within the connector housing 2, wherein a second planar surface 50B is defined by one of the two opposed major surfaces of the second busbar 50, wherein the cooling plate 90 is sized, shaped, and arranged to be in conductive thermal contact with the first planar surface 50B of the first busbar 50 and in conductive thermal contact with the second planar surface 50B of the second busbar 50 and configured to reduce a temperature of the second busbar 50.

	In regard to claim 9, Kobayashi discloses the first and second planar surfaces 50B are adjacent curved surfaces S of the first and second busbars 50 (see fig. 4).

	In regard to claim 10, Kobayashi discloses a dielectric thermal interface material layer 80 intermediate the cooling plate 90 and the first and second planar surfaces 50B.

	In regard to claim 11, Kobayashi discloses an electrical connector assembly, comprising:
a connector housing 2;
a pair of busbars 50 disposed within the connector housing 2; and
a means 90 for reducing a temperature of the pair of busbars 50.

	In regard to claim 14, Kobayashi discloses a means 60 for electrically isolating the pair of busbars 50 from the means 90 for reducing the temperature of the pair of busbars 50.

Claim(s) 1, 8-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 10,090,657).
	In regard to claim 1, Kobayashi et al. discloses an electrical connector assembly, comprising:
a connector housing 40;
a busbar 20 having a rectangular cross section defining two opposed major surfaces and two opposed minor surfaces (the edges of 20) disposed within the connector housing 40, wherein a planar surface (the bottom surface of 20) is defined by one of the two opposed major surfaces of the busbar 20; and
a cooling plate 30 sized, shaped, and arranged to be in conductive thermal contact with the planar surface of the busbar 20 and configured to reduce a temperature of the busbar 20.

	In regard to claim 8, Kobayashi et al. discloses the busbar 20 is a first busbar and the planar surface is a first planar surface and wherein the electrical connector assembly further comprises:
a second busbar 20 having a rectangular cross section defining two opposed major surfaces and two opposed minor surfaces disposed within the connector housing 40, wherein a second planar surface is defined by one of the two opposed major surfaces of the second busbar 20, wherein the cooling plate 30 is sized, shaped, and arranged to be in conductive thermal contact with the first planar surface of the first busbar 20 and in conductive thermal contact with the second planar surface of the second busbar 20 and configured to reduce a temperature of the second busbar 20.

	In regard to claim 9, Kobayashi et al. discloses the first and second planar surfaces are adjacent curved surfaces (adjacent 21) of the first and second busbars 20 (see fig. 1).

	In regard to claim 10, Kobayashi et al. discloses a dielectric thermal interface material layer 35 intermediate the cooling plate 30 and the first and second planar surfaces.

	In regard to claim 11, Kobayashi et al. discloses an electrical connector assembly, comprising:
a connector housing 40;
a pair of busbars 20 disposed within the connector housing 40; and
a means 30 for reducing a temperature of the pair of busbars 20.

	In regard to claim 14, Kobayashi et al. discloses a means 35 for electrically isolating the pair of busbars 20 from the means 30 for reducing the temperature of the pair of busbars 20.

Claim(s) 1-5, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwan (US 10,050,396).
	In regard to claim 1, Schwan discloses an electrical connector assembly, comprising:
a connector housing (col. 1, line 18-20);
a busbar 20 having a rectangular cross section defining two opposed major surfaces (left and right sides of fig. 3) and two opposed minor surfaces (the edges of 20) disposed within the connector housing, wherein a planar surface is defined by one of the two opposed major surfaces of the busbar 20; and
a cooling plate 40/310 sized, shaped, and arranged to be in conductive thermal contact with the planar surface of the busbar 20 (see fig. 3) and configured to reduce a temperature of the busbar 20.

In regard to claim 2, Schwan discloses the cooling plate 40/310 includes a coolant channel 270 in fluidic communication with an inlet port 70 and an outlet port 75.

In regard to claim 3, Schwan discloses the cooling plate 40/310 is configured to allow a liquid coolant 93 to flow into the inlet port 70, through the coolant channel 270 and out of the outlet port 75.

In regard to claim 4, Schwan discloses the cooling plate 40/310 comprises:
a first portion 206 defining the inlet port 70 and the outlet port 75; and
a second portion (adjacent 215) having an outer surface in conductive thermal contact with the planar surface of the busbar 20.

In regard to claim 5, Schwan discloses a primary seal 215 disposed intermediate the first portion and the second portion.

	In regard to claim 11, Schwan discloses an electrical connector assembly, comprising:
a connector housing (col. 1, line 18-20);
a pair of busbars 20 disposed within the connector housing 40; and
a means 80 for reducing a temperature of the pair of busbars 20.

	In regard to claim 12, Schwan discloses a means 25 for enclosing the pair of busbars 20 within the connector housing 40.

	In regard to claim 13, Schwan discloses a means 25 for protecting the busbars 20 from environmental contaminants.

In regard to claim 14, Schwan discloses a means 100, 105 for electrically isolating the pair of busbars 20 from the means 80 for reducing the temperature of the pair of busbars 20.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013111234 A1.
In regard to claim 11, WO 2013111234 A1 discloses an electrical connector assembly, comprising:
a connector housing 2;
a pair of busbars 50, 55 disposed within the connector housing 2; and
a means 3/13 for reducing a temperature of the pair of busbars 50, 55.

In regard to claim 12, WO 2013111234 A1 discloses a means 2a (all four sides) for enclosing the pair of busbars 50, 55 within the connector housing 40.

In regard to claim 13, WO 2013111234 A1 discloses a means 2b for protecting the busbars 50, 55 from environmental contaminants.

In regard to claim 14, WO 2013111234 A1 discloses a means 45 (as shown in fig, 12) for electrically isolating the pair of busbars 50, 55 from the means 3/13 for reducing the temperature of the pair of busbars 50, 55.

Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202010017443 U1.
In regard to claim 1, DE 202010017443 U1 discloses an electrical connector assembly 20, comprising:
a connector housing 50 (see fig. 5);
a busbar 22 having a rectangular cross section defining two opposed major surfaces  and two opposed minor surfaces (the edges of 22) disposed within the connector housing 50, wherein a planar surface is defined by one of the two opposed major surfaces of the busbar 22; and
a cooling plate 21 sized, shaped, and arranged to be in conductive thermal contact with the planar surface of the busbar 22 (see fig. 5) and configured to reduce a temperature of the busbar 22.

In regard to claim 11, DE 202010017443 U1 discloses an electrical connector assembly 20, comprising:
a connector housing 50;
a pair of busbars 22 disposed within the connector housing 50; and
a means 21 for reducing a temperature of the pair of busbars 22.

In regard to claim 12, DE 202010017443 U1 discloses a means (all four sides of 50) for enclosing the pair of busbars 22 within the connector housing 50.

In regard to claim 13, DE 202010017443 U1 discloses a means (the top of 50) for protecting the busbars 22 from environmental contaminants.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
6/7/2022


/THO D TA/Primary Examiner, Art Unit 2831